AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) _ Page 1 of 1 rz

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
¥. (For Offenses Committed On or After November 1, 1987)
Reynaldo Aldana-Salinas Case Number: 3 :20-mj-20337
Mayra L Garcia

 

Defendant's Attorney

 

 

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 91863298 FF i i. Woes Hee?
THE DEFENDANT: oe
pleaded guilty to count(s) 1 of Complaint FEB 12 2020
L} was found guilty to count(s) CLERK US ENSIRIOT COURT
after a plea of not guilty. SOUTHERN DISTRICT OFC caro
Accordingly, the defendant is adjudged guilty of such count(s), which in POIVE THE TOTO WIRE OTHE 3s).
Title & Section Nature of Offense , Count Number(s)
8:1325 _. ILLEGAL ENTRY (Misdemeanor) 1
_ 1 The defendant has been found not guilty on count(s) |
Cc - Count(s) dismissed on the motion of the United States.
IMPRISONMENT
The defendant is. hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: -9
\/ DD
 X Le Co
CO] TIME SERVED En days

*] Assessment: $10 WAIVED © X Fine: WAIVED

x Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.
_] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, February 12, 2020
Date of Imposition of Sentence

Received os & 7 i] We

DUSM } HONORABLE ROBERT N. BLOCK
: UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy - | | — 3:20-mj-20337

 

 
